DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “input unit”, “processing unit” and “output unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: “input unit”, “processing unit” and “output unit”. Specifically while block diagrams are 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Due to the 112 f interpretation above there is insufficient written description for the limitations “input unit”, “processing unit” and “output unit” in claim 1. Specifically these “units” could be implemented in hardware, software or some combination and the specification fails to provide any written description as to how they are implemented.
Dependent claims 2-14 inherit the traits of claim 1 on which they depend, and are therefore also rejected under 35 U.S.C. 112 a. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “input unit”, “processing unit” and “output unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "a measurement of one physical parameter" which the Examiner takes to be unclear and indefinite. Specifically, it is unclear if this is one of the “at least one physical parameter” defined previously, or another parameter.
Claim 1 recites the limitation "assign the sensor data at each time window ".  There is insufficient antecedent basis for this limitation in the claim. Specifically, the Examiner cannot determine if this sensor data is one of the "at least one" sensor data above, or how it relates to “each sensor data” also previously defined. Further it is unclear how this can be "at each" window when the data is defined as "over a plurality" of windows previously.
Claim 1 recites the limitation "the data values and duration”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the component".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear which component would be “the component” as there is mention of "at least one" and then later "each of the at least one”. Therefore it is unclear if this is for one or more than one component and which would be “the” component.
Claim 3 recites the limitation "the predicted residual lifetime”.  There is insufficient antecedent basis for this limitation in the claim, as such a lifetime is only defined in claim 2, while claim 3 depends only on claim 1.
Claim 15 recites the limitation assign “the sensor data at each time window ".  There is insufficient antecedent basis for this limitation in the claim. Specifically, the Examiner cannot determine if this sensor data is one of the "at least one" sensor data above, or how it relates to “each sensor data” also previously defined. Further it is unclear how this can be "at each" window when the data is defined as "over a plurality" of windows previously.
Claim 15
Claim 15 recites the limitation "the component".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear which component would be “the component” as there is mention of "at least one" and then later "each of the at least one”. Therefore it is unclear if this is for one or more than one component and which would be “the” component.
Dependent claims 2-14 inherit the indefiniteness of the claims on which they depend, and therefore are also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the indefiniteness of the claims as described above, and further examination of the merits of the claim are as best understood. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to an apparatus, which would fall into a statutory category of invention. However the claim contains “units” to perform steps of providing data relating to a physical parameter, assigning the data to measurement windows and data classes, determining a load spectrum, and determining a predicted lifetime. These steps are taken to be mathematical relationships and calculations, and are therefore directed to an abstract idea under step 2A prong one. Under step 2A prong two, the claims do not integrate the abstract idea into a practical application, as they do no more than make a determination for generic components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2B because the 
Dependent claims 2-14 fail to incorporate anything amounting to more than the abstract idea of claim 1 as they further define the data and analysis used, and therefore are themselves abstract. 
Claim 15 is directed to a method, which would fall into a statutory category of invention. However the claim performs steps of providing data relating to a physical parameter, assigning the data to measurement windows and data classes, determining a load spectrum, and determining a predicted lifetime. These steps are taken to be mathematical relationships and calculations, and are therefore directed to an abstract idea under step 2A prong one. Under step 2A prong two, the claims do not integrate the abstract idea into a practical application, as they do no more than make a determination for generic components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2B, as no additional elements are claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Herbig (US 2018/0137220). The Examiner again notes that due to the indefiniteness of the claims as described above, and further examination of the merits of the claim are as best understood. 
Regarding claim 1: Herbig discloses an apparatus for prediction of the residual lifetime of an electrical system, comprising: 
where the sensor data collected requires input); 
a processing unit (Herbig 0005 where a processing device is disclosed); and 
an output unit (Herbig paragraph 0072 where output units are disclosed claim 19 where the claimed communication requires output); 
wherein the input unit is configured to provide at least one sensor data from at least one sensor to the processing unit, the at least one the sensor data comprising a measurement of at least one physical parameter of at least one component of an electrical system (Herbig paragraph 0005), 
wherein each sensor data is associated with a corresponding sensor and relates to a measurement of one physical parameter of a corresponding component of the electrical system, wherein each sensor data extends over a plurality of time windows and is assigned to a certain data class, such that sensor data at a particular time window has a value that falls into one of the data classes (Herbig paragraph 0005 where the “buckets” are classes), 
wherein for each sensor data the processing unit is configured to assign the sensor data at each time window into a corresponding measurement window on a basis that sensor data at a particular time window has a value that falls into that corresponding data class, 
wherein for each physical parameter of a component, the processing unit is configured to determine a load spectrum (Herbig paragraph 0005), the load spectrum comprising a sum of all data classes including the data values and duration in each data class for the corresponding physical parameter of a component (Herbig paragraph 0005, 0038, 0021), 
wherein the processing unit is configured determine a predicted lifetime for the component comprising application of an aging model from at least one aging model to the corresponding load spectrum (Herbig paragraph 0037 where the curve is an aging model) for each physical parameter of a component (Herbig paragraph 0020 which discloses multiple physical parameters), and 
where the determination is for varying pieces of equipment).
Regarding claim 2: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses the processing unit is configured to determine a predicted residual lifetime of the electrical system comprising a determination of the component that has a shortest predicted lifetime.
Regarding claim 5: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses the at least one physical property comprises one or more of temperature, humidity, electrical current, electrical resistance, vibration, acceleration, or reaction time (Herbig paragraph 0020) .
Regarding claim 6: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses the at least one sensor data comprises one or more of temperature measurement data, humidity measurement data, electrical current measurement data, electrical resistance measurement data, vibration measurement data, acceleration measurement data, or reaction time measurement data (Herbig paragraph 0020).
Regarding claim 7: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses the at least one sensor comprises one or more of a temperature sensor, humidity sensor, electrical current sensor, electrical resistance sensor, vibration sensor, accelerometer, or reaction time sensor (Herbig paragraph 0020, 0022).
Regarding claim 8: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses each load spectrum of the plurality of load spectrum for a corresponding physical parameter of a component defines a percentage of time within a certain load class (Herbig paragraph 0021 and 0036 where the count per bucket is related to a time in load class and therefore reads on the percentage as claimed)
Regarding claim 9: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses for each physical parameter of a component, the processing unit is configured to determine plurality of rates of change of sensor data, wherein each time window of the plurality of time windows has an associated rate of change of sensor data assigned to it, and wherein determination of the predicted lifetime for the component comprises utilization of the plurality of rates of change of sensor data for each physical parameter of the component (Herbig paragraph 0045 where the use of a slope is the use of a rate of change as claimed).
Regarding claim 10: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses the at least one aging model comprises one or more of Palmgren-Miner's rule, Arrhenius, Coffin-Manson, or Eyring (Herbig paragraph 0037, 0081).
Regarding claim 11: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses the aging model used for one physical parameter of a component is different from the aging model used for a different physical parameter of the component (Herbig paragraph 0037, 0081).
Regarding claim 14: Herbig discloses the limitations of claim 1 as described above. Herbig also discloses at least one sensor; wherein the at least one sensor is configured to acquire at least one sensor data comprising measurement of at least one physical parameter of at least one component of an electrical system, and wherein the at least one sensor is configured to provide the at least one sensor data to the processing unit of the apparatus (Herbig paragraph 0005).
Claim 15 recites the method performed by the units of the apparatus of claim 1, and is therefore rejected under the same grounds as claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Herbig in view of Andersson (US 2015/0234951).
Regarding claim 3: Herbig discloses the limitations of claim 1 as described above. Herbig does not explicitly disclose determination of the predicted residual lifetime of the electrical system comprises utilization of at least one safety margin.
Andersson discloses determining life consumption of a part in which a safety margin is explicitly part of the determination (Andersson paragraph 0020, 0059).
It would have been obvious to one of ordinary skill in the art to incorporate safety margins, such as those disclosed in Andersson, in the invention of Herbig in order to set a critical limit of the life consumption closer to the predicted life limit of the component (Andersson paragraph 0020, 0059).
Regarding claim 4: Herbig and Andersson discloses the limitations of claim 3 as described above. Andersson also discloses each component of the at least one component has a different safety margin of the at least one safety margin (Andersson paragraph 0020, 0059).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herbig in view of Giordano (US 2015/0137819).
Regarding claim 12: Herbig discloses the limitations of claim 1 as described above. Herbig does not explicitly disclose the at least one component comprises a busbar.
Giordano discloses monitoring of components of a system that explicitly disclose the use of a busbar as part of the electrical system (Giordano 0004). 
It would have been obvious to one of ordinary skill in the art at the time of filing to monitor the busbar component, such as that disclosed in Giordano, with the invention of Herbig as Herbig is .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herbig in view of Williams (US 2013/0073257).
Regarding claim 13: Herbig discloses the limitations of claim 1 as described above. Herbig does not explicitly disclose the electrical system comprises a switchgear or circuit breaker.
Williams discloses the monitoring of a component, in which the systems specifically include circuit breakers (Williams paragraph 0003, 0004, 0012).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a circuit breaker, such as that of Williams, with the invention of Herbig as Herbig is designed to monitor the entire system (Herbig paragraph 0004 , 0005) and this allows circuitry protection (Williams paragraph 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached PTO-892. The Examiner specifically notes that the Rudolph reference discloses a voltage based switchgear for monitoring and control, the CN reference discloses fatigue of a turbine and utilizes the aging models claimed, and the Voightlaender reference also includes the claimed aging models. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896